Title: To Benjamin Franklin from Georgiana Shipley, 6 January 1781
From: Hare-Naylor, Georgiana Shipley
To: Franklin, Benjamin


Twyford Janry. the 6th 1781
How kind & good you were, my ever valued friend, to write to me by Mr Jones, could you have seen my happiness on receiving your dear letter, I am certain your excellent heart would have been well repaid, for the time you employed in thinking of me. It informs me of the two things which interest me the most nearly, your health & your continued friendship for this family.
Your not hearing oftener from me is chiefly owing to the difficulty of safely conveying any letters, especially when I am in the Country, I send this enclosed to Madme Scherbinin, who has promised to deliver it in person. I wish you extremely to be acquainted with her & her mother the Princess of Daschkaw, who is a woman of uncommon good parts & great strength of understanding; my father was quite charm’d with her, & you agree with him on so many subjects, that I do not believe you will differ on this.
I have made enquiries after the portrait I sent you last May, & am told that it is safe in your hands before this time, but I shall be better satisfy’d when I have it confirm’d by you.
We spent the Summer very pleasantly in Wales, my brother has married a most charming Woman, who has made him the happy father of two fine boys. We returned to Hampshire, as usual, for the Autumn. Mr Sloper & my Sister are with us for the Holidays as well as their dear little girl— my eldest sister is with Lord & Lady Spencer— Lord Spencer has been dangerously ill the greater part of the last year, I am happy to say he is now vastly recovered—in these times we must dread the loss of every honest Man.
I often visit your Summer-house—it looks lonely & desolate without its old Master—yet I see it with a melancholy pleasure, when I recall to my mind the many happy hours, we have spent in your valuable society. I will not conclude my letter without adding all the hospitable good wishes of the Season:

Long may the usefull Wisdom of thy mind
Enlight’n Nature & instruct Mankind;
Long may’st thou live to number year on year,
While a great Emp’re grows beneath thy care;
While self-approving Virtue warms thy breast,
Respected most by those who know thee best.
May Slander’s venom’d shaft be spent in vain,
Too weak the first of characters to stain;
When passion cools, when party-rage subsides,
And bright-ey’d Truth our better judgement guides,
Then Britain shall revere thy injur’d name,
And learn to know the Man, she dar’d defame.

